McGrath, J.
Defendants Hannan, Coolican, and Watson executed and delivered to defendant Batchelder, in part payment for some land, the following note:
“$1,300.00. Toledo, 0., Nov. 1, 1887.
“On or before one year after date we promise to pay to the order of Wm. M. Batchelder thirteen hundred (1,300) dollars, at Toledo, 0., value received, with interest at the rate of 6 per cent, per annum, payable semiannually.
“William W. Hannan. “James S. Coolican. “Balph E. Watson.”
On the 4th of November, 1887, Batchelder transferred the note to Watson by written assignment of the note on the back thereof, as follows:
“Toledo, Ohio, Nov. 4, 1887.
“Eor value received, I here,by assign all interest in and to this note to Balph E. Watson.
“W. M. Batchelder.”
Watson transferred it in turn to the plaintiff, for *308value,'before maturity, by writing his name on the back, and delivering it to him.
The declaration was on the common counts, with a copy of the note and the writings on its back appended, with the usual notice. On the trial a count was added, averring an assignment of the note from Watson to plaintiff. Defendants had judgment, and plaintiff appeals.
The defendant Hannan upon the trial insisted—
1. That the plaintiff could not sue in his own name,' but should have brought suit in the name of the payee.
2. That the note, being transferred to Watson, one of the makers, was paid, and therefore could not again be put in circulation so as to charge defendant Hannan in a suit upon it.
I do not think that the first point is well taken. If the effect of Batchelder’s indorsement was to make the note thereafter non-negotiable, then the assignment from Watson to plaintiff entitled plaintiff to sue in his own name under the statute, and, if Batchelder’s indorsement did not affect its negotiability,, then Watson’s indorsement entitled plaintiff, as holder of the note, to sue in his own name.
The second point raised is well taken. Watson, while the note was in his possession under the assignment or indorsement to him, could not have brought suit, except for contribution, and he could not, by assignment or indorsement, convey any greater .right than he himself had. His name appearing as one of the makers was sufficient notice to plaintiff.
The judgment below is affirmed, with costs.
The other Justices concurred.